                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.1 Page 1 of 16


                                                 Joshua Swigart, Esq. (SBN 225557)
                                            1
                                                 josh@westcoastlitigation.com
                                            2    Yana A. Hart, Esq. (SBN 306499)
                                                 yana@westcoastlitigation.com
                                            3
                                                 HYDE & SWIGART, APC
                                            4    2221 Camino Del Rio South, Suite 101
                                                 San Diego, CA 92108
                                            5
                                                 Telephone: (619) 233-7770
                                            6    Facsimile: (619) 297-1022
                                            7
                                                 [Additional Attorneys on Signature Page]
                                            8
                                                 Attorneys for Plaintiffs,
                                            9    Raymond Perreault and Julie Frisino
                                           10
                                                                           UNITED STATES DISTRICT COURT
                                           11
                                           12                           SOUTHERN DISTRICT OF CALIFORNIA
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13
      HYDE & SWIGART, APC




                                                                                                            Case No. '18CV2781 CAB AGS
         S AN D IEGO , CA 92108




                                           14       RAYMOND PERREAULT and
                                           15       JULIE FRISINO, individuals,
                                                                                                            COMPLAINT FOR
                                           16                                                               DAMAGES FOR
                                           17                         Plaintiffs,
                                                                                                            VIOLATION OF:
                                           18                                                                • (1) THE FAIR DEBT
                                                    v.                                                          COLLECTION
                                           19                                                                   PRACTICE ACT, 15
                                                                                                                U.S.C. §
                                           20                                                                   1692, ET SEQ., AND
                                                    MODEL FINANCE COMPANY,                                   • (2) THE
                                           21                                                                   ROSENTHAL FAIR
                                                    BIG TIME RECOVERY, LLC and
                                           22                                                                   DEBT
                                                    DOES 1 through 20, inclusive,                               COLLECTION
                                           23                                                                   PRACTICES ACT,
                                                                                                                CAL. CIV. CODE §§
                                           24                                                                   1788, ET SEQ.
                                                                    Defendants.
                                           25
                                           26
                                                                                                            JURY TRIAL DEMANDED
                                           27
                                           28    Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 1 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.2 Page 2 of 16



                                            1                                             INTRODUCTION
                                            2    1. The United States Congress has found abundant evidence of the use of abusive,
                                            3        deceptive, and unfair debt collection practices by many debt collectors, and has
                                            4        determined that abusive debt collection practices contribute to the number of
                                            5        personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
                                            6        of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
                                            7        U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate abusive debt
                                            8        collection practices by debt collectors, to insure that those debt collectors who
                                            9        refrain from using abusive debt collection practices are not competitively
                                           10        disadvantaged, and to promote consistent State action to protect consumers
                                           11        against debt collection abuses.
                                           12    2. The California legislature has determined that the banking and credit system
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13        and grantors of credit to consumers are dependent upon the collection of just
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14        and owing debts and that unfair or deceptive collection practices undermine the
                                           15        public confidence that is essential to the continued functioning of the banking
                                           16        and credit system and sound extensions of credit to consumers. The Legislature
                                           17        has further determined that there is a need to ensure that debt collectors exercise
                                           18        this responsibility with fairness, honesty and due regard for the debtor’s rights
                                           19        and that debt collectors must be prohibited from engaging in unfair or deceptive
                                           20        acts or practices.
                                           21    3. Plaintiff RAYMOND PERREAULT and JULIE FRISINO (collectively
                                           22        “Plaintiffs”) hereby bring this Complaint for damages, injunctive relief, and any
                                           23        other available legal or equitable remedies, resulting from the illegal actions of
                                           24        MODEL FINANCE COMPANY and BIG TIME RECOVERY (collectively
                                           25        “Defendants”) with regard to attempts by Defendants to unlawfully and
                                           26        abusively attempt to collect a debt allegedly owed by Mr. Perreault, in violation
                                           27        of the FDCPA and Rosenthal Fair Debt Collection Practices Act, California
                                           28        Civil Code § 1788, et seq.
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 2 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.3 Page 3 of 16



                                            1    4. Plaintiffs allege as follows upon personal knowledge and experience. As to all
                                            2        other matters, Plaintiffs base their allegations on information and belief,
                                            3        including investigation conducted by Plaintiffs’ attorneys.
                                            4    5. While many violations are described below with specificity, this Complaint
                                            5        alleges violations of the statutes cited in their entirety.
                                            6    6. Unless otherwise stated, Plaintiffs allege that all violations by Defendants were
                                            7        knowing and intentional, and that Defendants did not maintain procedures
                                            8        reasonably adapted to avoid these violations.
                                            9    7. Unless otherwise indicated, the use of any Defendant’s name in this Complaint
                                           10        includes all agents, employees, officers, members, directors, heirs, successors,
                                           11        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                           12        the Defendant named.
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13                                      JURISDICTION & VENUE
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14    8. This Court has original and supplemental jurisdiction pursuant to 15 U.S.C. §
                                           15        1692, et seq., 28 U.S.C. § 1331, and 28 U.S.C. § 1367.
                                           16    9. This court has personal jurisdiction over Model Finance Company because it is
                                           17        domiciled in California, conducts business in California, and Plaintiffs’ cause of
                                           18        action arose in the city of San Diego, State of California.
                                           19    10. This court has personal jurisdiction over Big Time Recovery, LLC because it
                                           20        conducted business in the State of California on behalf of Model Finance
                                           21        Company. This included concerted attempts to locate Mr. Perreault and the
                                           22        Suzuki motorcycle. In addition, Big Time Recovery, LLC’s harmful actions
                                           23        were directed at Plaintiffs while they were residing in California. In other
                                           24        words, Big Time Recovery, LLC’s actions were directed at the forum state.
                                           25    11. A substantial part of the events or omissions giving rise to the claim occurred in
                                           26        San Diego, California. Therefore, venue is proper pursuant to 28 U.S.C. §
                                           27        1391(b) (2).
                                           28    Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 3 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.4 Page 4 of 16



                                            1                                      PARTIES & DEFINITIONS
                                            2    12. As fully discussed below, Mr. Perreault is a natural person from whom a debt
                                            3        collector sought to collect an alleged “consumer debt,” as defined by California
                                            4        Civil Code § 1788.2(f), which was alleged to be due and owing from Mr.
                                            5        Perreault to Model Finance Company. Mr. Perreault is, therefore, a “debtor,” as
                                            6        that term is defined by California Civil Code § 1788.2(h), and a “consumer,” as
                                            7        that term is defined by Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1692a(3).
                                            8        Mr. Perreault resides in County of San Diego, State of California.
                                            9    13. This alleged obligation (the consumer debt) arose out of a transaction in which
                                           10        the property that was the subject of the transaction (the motorcycle) was
                                           11        primarily for personal purposes. Thus, it is a “debt,” as that term is defined by
                                           12        15 U.S.C. § 1692a(5).
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13    14. Ms. Frisino is Mr. Perreault’s mother. She is a natural person who resides in the
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14        County of San Diego, State of California.
                                           15    15. Defendant Model Finance Company is, and at all times mentioned herein was, a
                                           16        California corporation, with its principal place of business in Orange,
                                           17        California.
                                           18    16. At all times relevant, Model Finance Company conducted business within the
                                           19        State of California.
                                           20    17. Big Time Recovery, LLC is, and at all times mentioned herein was, a Georgia
                                           21        limited liability company, with its principal place of business in the city of
                                           22        Canton, State of Georgia. On behalf of creditors, Big Time Recovery, LLC
                                           23        locates debtors and collateral, and demands payments thereon.
                                           24    18. At all times relevant, Big Time Recovery, LLC conducted business within the
                                           25        State of California.
                                           26    19. Plaintiffs are informed, believe, and thereon allege, that Defendants, in the
                                           27        ordinary course of business, regularly, on behalf of themselves and others,
                                           28        engage in debt collection as that term is defined by California Civil Code §
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 4 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.5 Page 5 of 16



                                            1        1788.2(b). Defendants are, therefore, “debt collectors,” as that term is defined
                                            2        by California Civil Code § 1788.2(c).
                                            3    20. Plaintiffs are informed, believe, and thereon allege, that Big Time Recovery,
                                            4        LLC uses instrumentalities of interstate commerce and the mails in its business,
                                            5        the principal purpose of which is the collection of debts. This includes, but is
                                            6        not limited to, making phone calls and sending text messages to debtors. Thus,
                                            7        Big Time Recovery, LLC is a “debt collector” under 15 U.S.C. § 1692a(6).
                                            8    21. Plaintiff alleges that at all times relevant, Big Time Recovery, LLC acted on
                                            9        behalf and with the authorization of Model Finance Company in a coordinated
                                           10        effort to collect a debt from Mr. Perreault. All of the following allegations are
                                           11        attributable to both parties and are alleged against both parties, unless otherwise
                                           12        stated.
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13    22. The true names and capacities of DOES 1 through 20, inclusive (“DOES”),
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14        whether individual, corporate (including officers and directors thereof),
                                           15        associate or otherwise of Defendants, are unknown to Plaintiffs. Plaintiffs,
                                           16        therefore, sue these Defendants by such fictitious names. When Plaintiffs
                                           17        discover the true names and identities of the DOE defendants, they will amend
                                           18        their complaint to reflect their true identity.
                                           19    23. Plaintiffs allege each cause of action against all DOE defendants.
                                           20                                     FACTUAL ALLEGATIONS
                                           21    24. In or about March 2015, Mr. Perreault allegedly incurred financial obligations
                                           22        (the “Debt”) to Defendant Model Finance Company with respect to a certain
                                           23        Suzuki motorcycle.
                                           24    25. In or about September 2017, Mr. Perreault allegedly fell behind on payments on
                                           25        the Debt. Plaintiffs currently take no position as to the validity of the alleged
                                           26        Debt as it is irrelevant to this lawsuit.
                                           27
                                           28    Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 5 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.6 Page 6 of 16



                                            1    26. Shortly thereafter, Defendants began calling Mr. Perrault’s and Ms. Frisino’s
                                            2        cellular telephones and sending them harassing text messages in an attempt to
                                            3        locate Mr. Perreault and demand payments on the Debt.
                                            4    27. Ms. Frisino was not a signatory or a co-signor to the Debt.
                                            5    28. Ms. Frisino did not provide her cellular telephone number to Defendants or
                                            6        their agents.
                                            7    29. Mr. Perreault did not provide Ms. Frisino’s cellular telephone number to
                                            8        Defendants.
                                            9    30. Ensuing over the next several months, Plaintiffs received dozens of phone calls
                                           10        and text messages from “Investigator Greene.”
                                           11    31. During a number of conversations and voicemails left by Investigator Greene,
                                           12        she stated that she worked for Defendant Model Finance Company and
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13        demanded that Mr. Perreault return the motorcycle to Defendant Model Finance
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14        Company. When she could not contact Mr. Perreault, she demanded that he
                                           15        return her calls.
                                           16    32. Starting in or about September 2017, Plaintiffs requested that Investigator
                                           17        Greene stop texting and calling them. Investigator Greene, however, ignored
                                           18        these requests.
                                           19    33. In addition, Plaintiffs received automated text messages from the Defendants
                                           20        telephone number (470) 535-0733. These text messages demanded that Mr.
                                           21        Perreault return the motorcycle.
                                           22    34. Plaintiffs received additional, automated text messages from Defendants
                                           23        telephone number (404) 667-0168, that threatened Mr. Perreault with legal
                                           24        action.
                                           25    35. In or around September 2017, Plaintiffs responded to these text messages with
                                           26        the word “STOP.” Yet the text messages continued.
                                           27    36. These same text messages from the same telephone numbers were sent to
                                           28        cellular telephones belonging to Mr. Perreault’s friends. Plaintiffs did not
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 6 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.7 Page 7 of 16



                                            1        provide Defendants, or Defendants’ agents, with the telephone numbers of Mr.
                                            2        Perreault’s friends.
                                            3    37. Plaintiffs received numerous text messages to his cellular device that had an
                                            4        “opt-out” option for unwanted future messages.
                                            5    38. However, in order to “opt-out” of these text messages, Plaintiffs were required
                                            6        to follow a link, which forced them to turn on their GPS in order for the opt-out
                                            7        to become effective. In other words, the opt-out link was designed to track Ms.
                                            8        Perreault and Ms. Frisino’s locations.
                                            9    39. Plaintiffs’ were frustrated and distressed by Defendants repeatedly interrupting
                                           10        Plaintiffs with unwanted text messages and phone calls.
                                           11    40. Plaintiffs are informed and believe that the unwanted text messages were made
                                           12        by and through Defendants with Defendants’ permission, knowledge, and
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13        control, all of which was for Defendants’ own benefit.
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14    41. On January 18, 2018, Model Finance Company filed collection litigation
                                           15        against Mr. Perreault in the San Diego Central Small Claims Court (case
                                           16        number: 37-2018-00002860-SC-SC-CTL). The summons and complaint was
                                           17        served at Mr. Perreault’s former residence on a yet to be identified person. Mr.
                                           18        Perreault was not, therefore, served with the complaint.
                                           19    42. Nevertheless, Model Finance Company proceeded with the lawsuit.
                                           20    43. On March 15, 2018, before trial, Investigator Greene sent Mr. Perreault a letter.
                                           21        This letter stated, “you are hereby notified that the above listed client has
                                           22        assigned your account to us for resolution. It is imperative that you contact our
                                           23        office immediately to discuss its status and resolution.” This was the first letter
                                           24        that Model Finance Company sent to Mr. Perreault. This letter did not contain
                                           25        any of the disclosures required under Civil Code section 1812.700. Further, this
                                           26        letter did not contain any of the disclosures required under 15 U.S.C. § 1692g.
                                           27    44. The trial took place on May 2, 2018 at 1:00 p.m. Because Mr. Perreault was not
                                           28        served with the complaint, he did not appear at trial. Thus, Model Finance
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 7 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.8 Page 8 of 16



                                            1        Company requested, and the court issued, a default judgment against Mr.
                                            2        Perreault.
                                            3    45. At 1:45 p.m. on the day of trial, Investigator Greene called Mr. Perreault and
                                            4        left a message, stating that Model Finance Company would like to resolve the
                                            5        matter before it goes legal.
                                            6    46. Following a small claims judgment, the prevailing party must wait 30 days from
                                            7        the date of the mailing of the Notice of Entry of Judgment before taking any
                                            8        action to collect the judgment. However, on May 8, 2018—six days after the
                                            9        court ordered a default judgment—Jesus from Model Finance Company called
                                           10        Plaintiff to resolve the Debt before Model Finance Company sent the default
                                           11        judgment to the Sheriff’s Department.
                                           12    47. Civ. Code § 1788.17 incorporates sections 1692b to 1692j, inclusive, of the Fair
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13        Debt Collection Practices Act. Through Civ. Code § 1788.17, Defendants
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14        violated 15 US.C. §§ 1692b, 1692c, 1692d, 1692e, and 1692f. Defendants also
                                           15        violated Civ. Code § 1788.11.
                                           16                                             15 U.S.C. § 1692b
                                           17    48. Under 15 U.S.C. § 1692b, a debt collector may contact someone other than the
                                           18        consumer “for the purpose of acquiring location information about the
                                           19        consumer. . . .” However, that creditor must first “(1) identify himself, state that
                                           20        he is confirming or correcting location information concerning the consumer,
                                           21        and, only if expressly requested, identify his employer; (2) not state that such
                                           22        consumer owes any debt; and (3) not communicate with any such person more
                                           23        than once unless requested to do so by such person or unless the debt collector
                                           24        reasonably believes that the earlier response of such person is erroneous or
                                           25        incomplete and that such person now has correct or complete location
                                           26        information. . . .” (Ibid.)
                                           27    49. Location is defined as “a consumer's place of abode and his telephone number
                                           28        at such place, or his place of employment.” 15 U.S.C. § 1692a(7).
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 8 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.9 Page 9 of 16



                                            1    50. Defendants violated 15 U.S.C. § 1692b because they went beyond asking Ms.
                                            2        Frisino and Mr. Perreault’s friends for Mr. Perreault’s location information.
                                            3        First, Investigator Greene contacted Ms. Frisino and demanded that Mr.
                                            4        Perreault return Investigator Greene’s calls.
                                            5    51. Then, Defendants sent numerous text messages to Ms. Frisino and Mr.
                                            6        Perreault’s friends, demanding that Mr. Perreault return the motorcycle and
                                            7        threatening Mr. Perreault with legal action.
                                            8    52. None of these demands had anything to do with Plaintiff’s “location
                                            9        information,” as that term is defined by 15 U.S.C. § 1692a(7). Thus, these
                                           10        contacts are in violations of 15 U.S.C. § 1692b.
                                           11    53. Defendants violated 15 U.S.C. § 1692b because they did not adequately identify
                                           12        themselves to Ms. Frisino and Mr. Perreault’s friends. Investigator Greene
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13        simply referred to herself as “Investigator Greene.”
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14    54. Further, Defendants violated 15 U.S.C. § 1692b by announcing to Ms. Frisino
                                           15        and Mr. Perreault’s friends that Perreault owed a debt. This pronouncement was
                                           16        implicit in their demand that Mr. Perreault return the motorcycle and the threat
                                           17        to pursue legal action against him.
                                           18    55. Lastly, while the statute generally permits a single contact with a third party,
                                           19        Defendants repeatedly called and texted Ms. Frisino despite her pleas to be left
                                           20        alone. Accordingly, Defendants could not have reasonably believed their
                                           21        persistent contacts with Ms. Frisino would provide additional location
                                           22        information, and their conduct was in violation of 15 U.S.C. § 1692b.
                                           23                                            15 US.C. § 1692c(b)
                                           24    56. “Except as provided in section 1692b of this title, without the prior consent of
                                           25        the consumer given directly to the debt collector, or the express permission of a
                                           26        court of competent jurisdiction, or as reasonably necessary to effectuate a post
                                           27        judgment judicial remedy, a debt collector may not communicate, in connection
                                           28        with the collection of any debt, with any person other than the consumer, his
                                                 Case #____________________________________________________________________Perreault v. Model Finance Company
                                                 COMPLAINT                                        - 9 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.10 Page 10 of 16



                                            1         attorney, a consumer reporting agency if otherwise permitted by law, the
                                            2         creditor, the attorney of the creditor, or the attorney of the debt collector.” 15
                                            3         U.S.C. §1692c(b).
                                            4     57. Here, Mr. Perreault did not give Defendants his prior consent to contact Ms.
                                            5         Frisino and Mr. Perreault’s friends in regard to the Debt. Further, Defendants
                                            6         did not receive permission from a court of competent jurisdiction to contact Ms.
                                            7         Frisino or Mr. Perreault’s friends in regard to the Debt. Finally, at the time of
                                            8         the communications, there was no judgment so there could be no post judgment
                                            9         judicial remedy. Thus, Defendants violated 15 US.C. § 1692c.
                                           10                                             15 US.C. § 1692c(c)
                                           11     58. 15 U.S.C. § 1692c(c) states, “[i]f a consumer notifies a debt collector in writing
                                           12         that the consumer refuses to pay a debt or that the consumer wishes the debt
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13         collector to cease further communication with the consumer, the debt collector
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14         shall not communicate further.”
                                           15     59. Defendants continued to contact Plaintiffs despite their written requests to cease
                                           16         all contact. In or around September of 2017, Plaintiffs texted Defendants the
                                           17         word “STOP.” Yet the text messages and phone calls continued. Thus,
                                           18         Defendants violated 15 US.C. § 1692c(c).
                                           19                                               15 US.C. § 1692d
                                           20     60. 15 U.S.C. § 1692d states, “[a] debt collector may not engage in any conduct the
                                           21         natural consequence of which is to harass, oppress, or abuse any person in
                                           22         connection with the collection of a debt.” This includes, but is not limited to,
                                           23         “[c]ausing a telephone to ring or engaging any person in telephone conversation
                                           24         repeatedly or continuously with intent to annoy, abuse, or harass any person at
                                           25         the called number.
                                           26     61. Here, Defendants bombarded Plaintiffs on numerous occasions with text
                                           27         messages—over 50 text messages each—and phone calls. These text messages
                                           28         threatened to pursue legal action against Mr. Perreault.
                                                  Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 10 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.11 Page 11 of 16



                                            1     62. Finally, Defendants did all of these things despite Plaintiffs’ repeated requests
                                            2         to cease all contact. The natural consequence of these collection efforts was to
                                            3         harass and annoy Plaintiffs. In doing so, Defendants caused Plaintiffs’ cellular
                                            4         telephones to ring repeatedly and continuously. Thus, Defendants violated 15
                                            5         U.S.C. § 1692d.
                                            6                                         15 US.C. § Section 1692e
                                            7     63. Under 15 U.S.C. § 1692e, “[a] debt collector may not use any false, deceptive,
                                            8         or misleading representation or means in connection with the collection of any
                                            9         debt.” This includes, but is not limited to, “[t]he threat to take any action that
                                           10         cannot legally be taken or that is not intended to be taken.” 15 U.S.C. §
                                           11         1692e(5).
                                           12     64. Defendants instructed Plaintiffs to opt-out of unwanted text messages.
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13         However, in order to do so, Plaintiffs were required to turn on their GPS. Thus,
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14         the purpose was not to opt out. Rather, this was a patent ruse to track Mr.
                                           15         Perreault’s location and is, therefore, a false, deceptive, and misleading
                                           16         representation and means of collecting the Debt. Therefore, Plaintiff violated 15
                                           17         U.S.C. § 1692e and 15 U.S.C. § 1692e(10).
                                           18     65. Further, on the day of trial, Investigator Greene contacted Mr. Perreault to
                                           19         request they resolve the matter before it goes legal. But the debt had already
                                           20         gone legal by that point. Indeed, this request was made after the trial had
                                           21         already started. Following trial, but before the 30 day deadline to contest the
                                           22         judgment, Defendants threatened to send the judgment to the Sheriffs
                                           23         Department, insinuating that Model Company had the legal right to do so.
                                           24     66. The foregoing statements were false, misleading, and in connection with the
                                           25         collection of the Debt. Thus, Defendants violated 15 U.S.C. § 1692e(5).
                                           26                                               15 U.S.C. § 1692f
                                           27     67. 15 U.S.C § 1692f states, “[a] debt collector may not use unfair or
                                           28         unconscionable means to collect or attempt to collect any debt.”
                                                  Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 11 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.12 Page 12 of 16



                                            1     68. Here, Investigator Greene repeatedly called the cellular telephones of Mr.
                                            2         Perreault, Ms. Frisino, and Mr. Perreault’s friends. Defendants advised Ms.
                                            3         Frisino and Mr. Perreault’s friends that Plaintiff had an outstanding debt. And
                                            4         they continued this debt collection campaign despite the fact that Plaintiffs
                                            5         asked Defendants to stop contacting them. The opportunity to opt-out of
                                            6         receiving further text messages was not a genuine opportunity to opt-out.
                                            7         Rather, it was a ploy to get Mr. Perreault’s location. Finally, in complete
                                            8         disregard for Mr. Perreault’s rights, Defendants failed to serve Mr. Perreault,
                                            9         secured a default judgment, and then tried to collect the judgment inside the 30
                                           10         day moratorium. In sum, the above was an unfair and unconscionable means of
                                           11         attempting to collect the Debt. Thus, Defendants violated 15 U.S.C § 1692f.
                                           12                                         Cal Civ. Code § 1788.17
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13     69. The RFDCPA incorporates the above FDCPA provisions through Cal. Civ.
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14         Code § 1788.17. Thus, in violating the above provisions of the FDCPA,
                                           15         Defendant violated Cal. Civ. Code § 1788.17.
                                           16                                          Cal. Civ. Code § 1788.11
                                           17     70. Cal. Civ. Code § 1788.11 states that “[n]o debt collector shall collect or attempt
                                           18         to collect a consumer debt by means of the following practices: . . . (b) Placing
                                           19         telephone calls without disclosure of the caller's identity, provided that an
                                           20         employee of a licensed collection agency may identify himself by using his
                                           21         registered alias name as long as he correctly identifies the agency he
                                           22         represents. . . ; (d) Causing a telephone to ring repeatedly or continuously to
                                           23         annoy the person called; or (e) Communicating, by telephone or in person, with
                                           24         the debtor with such frequency as to be unreasonable and to constitute an
                                           25         harassment to the debtor under the circumstances.
                                           26     71. Defendants text messages did not disclose their identities. Instead, they simply
                                           27         instructed Mr. Perreault to return the motorcycle and threatened to pursue legal
                                           28         action against him. Therefore, Defendants did not correctly identify themselves.
                                                  Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 12 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.13 Page 13 of 16



                                            1     72. Further, as discussed fully above, Defendants caused Mr. Perreault’s and Ms.
                                            2         Frisino’s cellular telephones to ring repeatedly and continuously in order to
                                            3         annoy Plaintiffs.
                                            4     73. For these reasons, Defendants violated Cal. Civ. Code § 1788.11.
                                            5                                         Cal. Civ. Code § 1812.700
                                            6     74. Third party debt collectors must include the following language in their first
                                            7         written notice to the debtor:
                                            8
                                            9             “The state Rosenthal Fair Debt Collection Practices Act and the
                                           10             federal Fair Debt Collection Practices Act require that, except under
                                           11             unusual circumstances, collectors may not contact you before 8 a.m.

                                           12             or after 9 p.m. They may not harass you by using threats of violence
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13             or arrest or by using obscene language. Collectors may not use false
      HYDE & SWIGART, APC




                                                          or misleading statements or call you at work if they know or have
         S AN D IEGO , CA 92108




                                           14
                                                          reason to know that you may not receive personal calls at work. For
                                           15
                                                          the most part, collectors may not tell another person, other than your
                                           16
                                                          attorney or spouse, about your debt. Collectors may contact another
                                           17
                                                          person to confirm your location or enforce a judgment. For more
                                           18
                                                          information about debt collection activities, you may contact the
                                           19
                                                          Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.”
                                           20
                                           21
                                                  75. This was the first letter that Mr. Perreault received from Big Time Recovery,
                                           22
                                                      LLC regarding the Debt. Yet none of the above language was included in this
                                           23
                                                      letter. Thus, Big Time Recovery violated Civil Code section 1812.700.
                                           24
                                                                                   FIRST CAUSE OF ACTION
                                           25
                                                     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                           26
                                                                                       15 U.S.C. § 1692, et seq.
                                           27
                                                                                (Against Big Time Recovery Only)
                                           28     Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 13 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.14 Page 14 of 16



                                            1     76. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
                                            2         as though fully stated herein.
                                            3     77. The foregoing acts and omissions by Defendants constitute numerous and
                                            4         multiple violations of the FDCPA.
                                            5     78. As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
                                            6         actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory damages in the
                                            7         amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,
                                            8         reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
                                            9         Defendant.
                                           10                                    SECOND CAUSE OF ACTION
                                           11           VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                           12                                             PRACTICES ACT
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13                                     Cal. Civ. Code §§ 1788, Et Seq.
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14                                        (Against Both Defendants)
                                           15     79. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
                                           16         as though fully stated herein.
                                           17     80. The foregoing acts and omissions by Defendants constitute numerous and
                                           18         multiple violations of the RFDCPA.
                                           19     81. As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
                                           20         actual damages pursuant to Cal. Civ Code § 1788.30(a); statutory damages in
                                           21         the amount up to $1,000.00 pursuant to Cal. Civ Code § 1788.30(b); and
                                           22         reasonable attorneys’ fees and costs pursuant to Cal. Civ Code § 1788.30(c)
                                           23         from Defendant.
                                           24                                          PRAYER FOR RELIEF
                                           25     WHEREFORE, each Plaintiff respectfully pray that judgment be entered against
                                           26     Defendants for:
                                           27
                                           28     Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 14 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.15 Page 15 of 16



                                            1                                      FIRST CAUSE OF ACTION
                                            2      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                                            3                                            U.S.C. § 1692, et seq.
                                            4                                   (Against Big Time Recovery Only)
                                            5       •     An award of actual damages pursuant to 15 U.S.C. §1692k(a)(1);
                                            6       •     An award of statutory damages in the amount of $1,000.00 pursuant to 15
                                            7             U.S.C. § 1692k(a)(2)(A);
                                            8       •     An award of reasonable attorneys’ fees and costs pursuant to 15 U.S.C. §
                                            9             1692k(a)(3) from Defendant; and
                                           10       •     Any other relief this Court should deem just and proper.
                                           11                                     SECOND CAUSE OF ACTION:
                                           12             VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13                                               PRACTICES ACT
      HYDE & SWIGART, APC

         S AN D IEGO , CA 92108




                                           14                                       Cal. Civ. Code §§ 1788, et seq.
                                           15                                         (Against Both Defendants)
                                           16       •     An award of actual damages pursuant to California Civil Code § 1788.30(a);
                                           17       •     An award of statutory damages in the amount of $1,000.00 pursuant to Cal.
                                           18             Civ. Code § 1788.30(b);
                                           19       •     An award of costs of litigation and reasonable attorneys’ fees under Cal.
                                           20             Civ.
                                           21             Code § 1788.30(c); and
                                           22       •     Any other relief this Court should deem just and proper.
                                           23       ///
                                           24       ///
                                           25       ///
                                           26       ///
                                           27       ///
                                           28     Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 15 of 16 -
                                                Case 3:18-cv-02781-CAB-AGS Document 1 Filed 12/11/18 PageID.16 Page 16 of 16



                                            1                                               TRIAL BY JURY
                                            2             Pursuant to the Seventh Amendment to the Constitution of the United States
                                            3     of America, Plaintiffs are entitled to, and demand, a trial by jury.
                                            4
                                            5     Date: 12/10/18                                                            Hyde & Swigart, APC
                                            6
                                            7                                                                          By: /s Joshua B. Swigart
                                            8                                                                               Joshua B. Swigart
                                            9                                                                               Attorney for Plaintiffs
                                           10
                                           11     Additional Attorneys
                                           12
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           13     LAW OFFICE OF ALBERT R. LIMBERG
      HYDE & SWIGART, APC




                                                  Albert R. Limberg, Esq. (SBN 211110)
         S AN D IEGO , CA 92108




                                           14
                                                  alimberg@limberglawoffice.com
                                           15
                                                  3667 Voltaire Street
                                           16
                                                  San Diego, CA 92106
                                           17
                                                  Telephone: (619) 344-8667
                                           18
                                                  Facsimile: (619) 344-8657
                                           19
                                           20
                                                  KAZEROUNI LAW GROUP, APC
                                           21
                                                  Abbas Kazerounian, Esq. (SBN 249203)
                                           22
                                                  ak@kazlg.com
                                           23
                                                  245 Fischer Avenue, Suite D1
                                           24     Costa Mesa, CA 92626
                                           25     Telephone: (800) 400-6808
                                           26     Facsimile: (800) 520-5523
                                           27
                                           28     Case #____________________________________________________________________Perreault v. Model Finance Company
                                                  COMPLAINT                                       - 16 of 16 -
